Exhibit 10.2 Restricted StockAgreement Fair value per share on Grant Date $23.07 THE RESTRICTED SHARES AWARDED UNDER THIS RESTRICTED STOCK AWARD AGREEMENT ARE SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE UNTIL VESTED. LMI AEROSPACE, INC. RESTRICTED STOCK AWARD AGREEMENT TO:Ryan P. Bogan For the purposes set forth in the LMI Aerospace, Inc. ("Company") 2005 Long-Term Incentive Plan, as the same may be amended from time to time (the "Plan"), you have been awarded by the Committee Twenty One Thousand Six Hundred Seventy-Three (21,673)shares of the common stock of the Company, $0.02 par value per share (the "Restricted Shares"), which award (the "Award") is subject to and conditioned upon your acceptance of this Restricted Stock Award Agreement (the "Agreement"). The terms of the Award are as set forth in this Agreement and in the Plan. The Plan is incorporated into this Agreement by reference, which means that this Agreement is limited by and subject to the express terms and provisions of the Plan. In the event of a conflict between the terms of this Agreement and the terms of the Plan, the terms of the Plan shall control. Capitalized terms that are not defined in this Agreement have the meanings given to them in the Plan. The more salient terms of the Award are summarized as follows: 1.Grant Date:July 31, 2007 2.Number of Restricted Shares Subject to this Award:21,673 3.Restricted Period.Restricted Shares awarded hereunder shall vest based upon the following schedule: Anniversary Percentage of Restricted Shares for which restrictions will lapse Aggregate Percentage of Restricted Shares for which restrictions shall have lapsed First Anniversary 6.67% 6.67% Second Anniversary 13.34% 20.01% Third Anniversary 20.01% 40.02% Fourth Anniversary 26.68% 66.70% Fifth Anniversary 33.30% 100.00% provided, however, that notwithstanding the foregoing, the "Restricted Period" (as defined below) shall earlier lapse and such Restricted Shares shall vest and become unrestricted upon your death or Permanent Disability. As used herein, the term "Restricted Period" means the first to occur of: (a) your death; (b) your Permanent Disability; or (c) the expiration of the aforementioned Restricted Period expiration dates. During the Restricted Period, the Restricted Shares awarded to you pursuant to this Agreement shall not be sold, assigned, transferred or otherwise disposed of, or mortgaged, pledged or otherwise encumbered except as provided in this Agreement or in the Plan. 4.Termination.All Restricted Shares granted under this Agreement shall terminate upon the termination of your status as an Employee of the Company and its Affiliates at any time during the Restricted Period for any reason other than your death or Permanent Disability. 5.Rights as a Stockholder.Restricted Shares, when issued, will be represented by a stock certificate or certificates registered in your name. If requested by the Company, such certificate shall bear a legend in substantially the following form: "The shares represented by this certificate are subject to the terms and conditions (including forfeiture and restrictions against transfer) contained in the LMI Aerospace, Inc. 2005 Long-Term Incentive Plan. A copy of such Plan is on file in the office of LMI Aerospace, Inc." You will deposit such certificates with the Company or its designee, together with stock powers or other instruments of assignment, each endorsed in blank, which will permit transfer to the Company of all or any portion of the Restricted Shares that shall have been forfeited. The Restricted Shares shall constitute issued and outstanding shares of Common Stock for all corporate purposes other than the right to receive and retain dividends or other distributions in respect of such shares ("Retained Distributions"). You will have the right to vote such Restricted Shares and to exercise all other rights, powers and privileges of a holder of Common Stock with respect to such shares, with the exception that (i) you will not be entitled to delivery of the stock certificate or certificates representing such Restricted Shares until the Restricted Period shall have expired and unless all other vesting requirements with respect thereto shall have been fulfilled; (ii) the Company will retain custody of the stock certificate or certificates representing the Restricted Stock during the Restricted Period; (iii) the Company will retain custody of all distributions made or declared in respect of the Restricted Shares (and such Retained Distributions will be subject to the same restrictions, terms and conditions as are applicable to the Restricted Shares until such time, if ever, as the Restricted Shares with respect to which such Retained Distributions shall have been made, paid or declared shall have become vested, and such Retained Distributions shall not bear interest or be segregated in separate accounts); (iv) you may not sell, assign, transfer or otherwise dispose of, or mortgage, pledge, or otherwise encumber any Restricted Shares or any Retained Distributions during the Restricted Period; and (v) a breach of any restrictions, terms or conditions provided in the Plan or established by the Committee with respect to any Restricted Shares or Retained Distributions will cause a forfeiture of such Restricted Shares and any Retained Distributions with respect thereto. 6.Termination of Restricted Period.Upon the termination of the Restricted Period (whether by the expiration or earlier termination thereof as provided in paragraph 3) with respect to your Restricted Shares and the satisfaction of any other applicable restrictions, terms and conditions, all Restricted Shares issued to you and any Retained Distributions with respect to such Restricted Shares shall become vested and no longer subject to forfeiture. The Company shall promptly thereafter issue and deliver to you new stock certificates or instruments representing the Restricted Shares and other distributions registered in your name or, if deceased or disabled, your legatee, personal representative or distributee, which do not contain the legend set forth in Section 5 hereof. 7.Beneficiary Designation. You may designate a beneficiary for each outstanding grant of Restricted Shares in the event of your death. If no beneficiary is designated or the beneficiary does not survive you, the award shall be made to your surviving spouse, or, if there is none, to your estate. 8.Section 83(b) Election.
